     Case 2:20-cv-10596-FMO-RAO Document 17 Filed 02/08/21 Page 1 of 3 Page ID #:45



1

2

3

4

5

6

7                                       UNITED STATES DISTRICT COURT
8                                  CENTRAL DISTRICT OF CALIFORNIA
9

10    DWAIN LAMMEY,                               )   Case No. CV 20-10596 FMO (RAOx)
                                                  )
11                         Plaintiff,             )
                                                  )
12                  v.                            )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
13    WOLKDANEPROP, LLC, et al.,                  )
                                                  )
14                         Defendants.            )
                                                  )
15

16           On December 1, 2020, the court issued a Standing Order Re: ADA Accessibility Cases (see
17    Dkt. 9, Court’s Order of December 1, 2020), which ordered plaintiff Dwain Lammey (“plaintiff”) to
18    file a request for entry of default no later than seven days after the time the response to the
19    complaint would have been due by the defendant. (Id. at 2). The court admonished plaintiff that
20    “failure to seek entry of default within seven [] days after the deadline to file a response to the
21    complaint shall result in the dismissal of the action and/or the defendant against whom entry of
22    default should have been sought.” (Id. at 2-3) (citing Fed. R. Civ. P. 41(b); Link v. Wabash R.R.
23    Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962)).
24           Here, defendant Wolkdaneprop, LLC (“WP”) was served with the summons and complaint
25    on December 1, 2020, by substituted service, and the summons and complaint were mailed on
26    December 2, 2020. (See Dkt. 10, Proof of Service [as to WP]). WP’s responsive pleading to the
27    Complaint was thus due no later than January 4, 2021. See Cal. Civ. Proc. Code § 415.20(a)
28    (Substituted service “is deemed complete on the 10th day after the mailing”); Fed. R. Civ. P. 12(a);
     Case 2:20-cv-10596-FMO-RAO Document 17 Filed 02/08/21 Page 2 of 3 Page ID #:46



1     Fed. R. Civ. P. 4(e). Defendant Karnoprop, LLC (“KP”) was served with the summons and
2     complaint on December 15, 2020, by personal service. (See Dkt. 13, Proof of Service [as to KP]).
3     Accordingly, KP’s responsive pleading to the Complaint was due no later than January 5, 2021.
4     See Fed. R. Civ. P. 12(a). Defendant Paragon Parking, Inc. (“Paragon”) (collectively with WP and
5     KP, “defendants”) was served with the summons and complaint on December 4, 2020, by
6     substituted service, and the summons and complaint were mailed on December 7, 2020. (See
7     Dkt. 11, Proof of Service [as to Paragon]). Paragon’s responsive pleading to the Complaint was
8     due no later than January 7, 2021. See Cal. Civ. Proc. Code § 415.20(a); Fed. R. Civ. P. 12(a);
9     Fed. R. Civ. P. 4(e). On January 4, 2021, the parties filed a stipulation to extend defendants’ time
10    to respond to the complaint by 21 days. (See Dkt. 12, Joint Stipulation to Extend Time to Respond
11    to Initial Complaint). WP’s answer was thus due no later than January 25, 2021. KP’s answer
12    was due no later than January 26, 2021. Paragon’s answer was due no later than January 28,
13    2021. As of the date of this Order, defendants have not answered the complaint, nor has plaintiff
14    filed any request for entry of default.1 (See, generally, Dkt.).
15           A district court may dismiss an action for failure to prosecute or to comply with court orders.
16    Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388 (authority to dismiss for failure
17    to prosecute necessary to avoid undue delay in disposing of cases and congestion in court
18    calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (district court may dismiss
19    action for failure to comply with any court order). Dismissal, however, is a severe penalty and
20    should be imposed only after consideration of the relevant factors in favor of and against this
21    extreme remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986).
22    These factors include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
23    need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the availability
24
         1
25          On January 28, 2021, the parties filed a notice of provisional settlement, which was stricken
      by the court on February 2, 2021. (See Dkt. 16, Court’s Order of February 2, 2021). In its order
26    striking the provisional notice of settlement, the court again admonished the parties that “[f]ailure
      to comply with all case deadlines and the orders issued by the court in this case shall result in the
27
      imposition of sanctions, including but not limited to, the dismissal of the action for failure to comply
28    with any applicable rules and/or court orders.” (Id.) (citing Fed. R. Civ. P. 41(b); Link, 370 U.S.
      at 629-30, 82 S.Ct. at 1388)).

                                                          2
     Case 2:20-cv-10596-FMO-RAO Document 17 Filed 02/08/21 Page 3 of 3 Page ID #:47



1     of less drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
2     Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d at 1260-61); see
3     Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (“By its plain text,
4     a Rule 41(b) dismissal . . . requires ‘a court order’ with which an offending plaintiff failed to
5     comply.”). “Although it is preferred, it is not required that the district court make explicit findings
6     in order to show that it has considered these factors and [the Ninth Circuit] may review the record
7     independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
8     1261.
9             Having considered the Pagtalunan factors, the court is persuaded that this action should
10    be dismissed for failure to comply with a court order and failure to prosecute. Plaintiff’s failure to
11    file requests for entry of default hinders the court’s ability to move this case toward disposition and
12    indicates that plaintiff does not intend to litigate this action.         In other words, plaintiff’s
13    “noncompliance has caused [this] action to come to a complete halt, thereby allowing [him] to
14    control the pace of the docket rather than the Court.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990
15    (9th Cir. 1999) (internal quotation marks omitted). Further, plaintiff was warned that failure to file
16    a request for entry of default would result in a dismissal of the action for lack of prosecution and
17    failure to comply with a court order. (See Dkt. 9, Court’s Order of December 1, 2020, at 2); see
18    also Ferdik, 963 F.2d at 1262 (“[A] district court’s warning to a party that his failure to obey the
19    court’s order will result in dismissal can satisfy the consideration of alternatives requirement.”)
20    (internal quotation marks omitted). Thus, having considered the Pagtalunan factors, the court is
21    persuaded that the instant action should be dismissed for failure to comply with a court order and
22    failure to prosecute.
23            Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
24    without prejudice, for failure to prosecute and comply with the orders of the court.
25    Dated this 8th day of February, 2021.
26                                                                            /s/
                                                                        Fernando M. Olguin
27                                                                  United States District Judge
28


                                                        3
